In an action to recover damages for personal injuries suffered by a passenger in a motor vehicle, the complaint is solely against the owner of the vehicle. The owner asserts a third-party claim for indemnity against the party to whom he lent the vehicle and against that party’s employee who drove it. The plaintiff sought to prove that the vehicle collided with a vehicle in front of it, and that it was negligently operated. Both factual elements were sought to be proved by inferences. The complaint was dismissed at the close of the entire case on the ground that there was no proof of negligence as alleged nor of any negligence. The third-party complaint was dismissed on the ground that it is insufficient as a pleading. Appeals are taken from the judgment entered on the above dismissals. Judgment affirmed, with costs against plaintiff-appellant in favor of defendant-respondent Dinzler, and without costs against or in favor of any other party. Plaintiff's proof is not sufficient to allow an inference that he was injured as the result of the defendant-respondent Sorenson’s negligent driving. Nolan, P. J., Adel, Schmidt and Murphy, JJ., concur; Beldoek, J., dissents and votes to reverse the judgment and to grant a new trial, in the interests of justice.